Name: Commission Regulation (EC) No 1224/2004 of 1 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 2.7.2004 EN Official Journal of the European Union L 233/5 COMMISSION REGULATION (EC) No 1224/2004 of 1 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 1 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 57,9 999 57,9 0707 00 05 052 94,1 999 94,1 0709 90 70 052 78,8 999 78,8 0805 50 10 382 55,6 388 55,7 508 49,3 528 51,3 999 53,0 0808 10 20, 0808 10 50, 0808 10 90 388 88,5 400 106,9 404 106,8 508 70,2 512 83,3 528 74,3 720 101,7 804 94,5 999 90,8 0809 10 00 052 237,7 092 165,3 624 104,3 999 169,1 0809 20 95 052 328,4 068 127,8 400 338,8 999 265,0 0809 30 10, 0809 30 90 052 152,4 624 106,1 999 129,3 0809 40 05 052 107,2 512 96,4 624 190,3 999 131,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.